DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered and are not persuasive.
This Office Action reflects a consultation with several Examiners.
These claim features can be clarified as noted below.  
Applicant argues:  “Since the A/V doorbell mounting and charging system attaches to a structure that is substantially static, its angle relative to the sun changes throughout the day as the sun moves across the sky, and therefore the positioning of the three separate solar panels on the bracket is significant and advantageous for capturing energy at different times of day. The three solar panels are not a simple repetition of parts, since each is positioned in a different recess at different edges of the bracket as shown in FIG. 1, reproduced right, and therefore cannot be rendered obvious by repetition of the single panel of Claridge.”
In this argument, Applicant restates the Examiner’s recommendation that the claims should be amended to reflect the specific solution of Fig. 1. However, the “comprising” claims are much broader than Fig. 1, and are not specifically limited to the particular number or the particular positioning (arrangement and angles) of solar panels with respect to the sun that the Specification regards to be advantageous to the 
For example, Applicant may consider amending features as in Claim 13, with an explicit omission of a bottom and front solar panels for reasons of exterior ambient light efficiency, which seems to be a particular feature of Fig. 1.
Applicant argues:  “Claim 1 is amended to recite a mounting and charging system for an audio/video recording and communication doorbell (A/V doorbell). That is, the mounting and charging system is specifically directed for use with a video doorbell type device that is mounted on a building or similar structure.”
Examiner notes that Applicant has specifically chosen to recite these details in the preamble and not as limitations in the body of the claim.  Applicant is well aware that the preamble is not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Applicant argues:  “Claridge discloses a cradle 106/206 for housing a computing device 104/204 such as a smartphone on an airframe 102. For an A/V doorbell mounting and charging system, it would not have been obvious to consult the "Unmanned Aerial Vehicle with Detachable Computing Device" of Claridge.”
Applicant’s argument that previous Office Action did not address newly amended claim language fails to overcome the reasons for rejection, because Applicant did not 
In response to applicant's argument that Claridge is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the rejected Claims and Claridge were both concerned with a bracket / cradle for a smart device (which is the same type of smart device that be adapted to function as a door bells according to the Specification) that can be attached to a structure.
Applicant argues:  “the casing 222 of Claridge does not have a recessed receiving area sized and shaped to receive and couple with a rear surface of the A/V doorbell, as required by claim 1. The computing device 204 (smartphone) is not an A/V doorbell.”
Examiner notes that since Applicant does not claim an A/V door bell to be substantively different in physical structure or connectivity from the previously claimed “audio/video (A/V) recording and communication device” or the smart device of prior art having the same functionality (buttons, camera, sensors, usb connectivity see Fig. 6 in Spoecificaiton and ), the cradle  interface of this device is substantively identical to the interface of the devices of the prior art.
Applicant argues:  “Applicant agrees with page 12 of the Office Action which recites "Claridge does not illustrate a specific example where the solar panels are 
Examiner notes that the arrangement of solar panels as explained and illustrated in Specification Fig. 1 is significant.  However, as noted above, the claims are not limited to this arrangement and indeed allow for additional panels and orientations of the entire bracket and the structure to which it is mounted in Claim 1 to be used within the scope of the claims, which reads on many prior art variants. Also note that Blick is now cited to teach a substantively similar solution as in the Specification.
With respect to claims 2-9, Applicant argues that prior art does not anticipate the exact structures such as screws, reset button protrusions, flatness of the conductive connectors and so on.  
Examiner notes that the updated reasons for rejection below indicate that substantively similar devices were known in the prior art to implement the substantively identical functionality as in the clamed invention.  Even where not identically described these references provide a substantive evidence of obviousness.
With regard to arguments directed to newly amended language, note the reasons for rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 4-9, 12-19, 21-24 are directed to:  “A audio/visual recording and communication doorbell (A/V doorbell) mounting and charring system recording comprising:”  The limiting scope of the term “A/V doorbell” in the preamble and its reference in the claim has been evaluated by several examiners, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted as (a) non-limiting statement of intended use of the claimed structure, as (b) as a limitation of the entire claim to conform to a structure embodied in an “A/V doorbell”, or (c) as limiting the claims to comprising an “A/V doorbell” in addition to other claim structures.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite.  
The term "a rear surface that is for abutting a mounting surface of a structure;" in claims 1-20 is a relative term which renders the claim indefinite.  The limiting scope of the term “that is for abutting a mounting surface” in the in the claim has been evaluated by several examiners, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted as (a) limiting the “rear surface” to a structure having mounting hardware, as (b) as limiting the claim to a device that is physically mounted to another structure, and thus including that structure as an additional limitation, or (c) as a non-limiting description of the intended use of the rear surface that does not limit the structure of the rear surface in the claim.  
 The term " a front surface, opposite the rear surface, including a recessed receiving area sized and shaped to receive and couple with a rear surface of the A/V doorbell, " in claims 1-20 is a relative term which renders the claim indefinite.  The term "front surface" does not define one particular structure because it is simply described by a direction and its intended function, thus it reads on multiple conflicting structures, such as being a front surface of the material which is complementary to the rear surface, or material on a front surface for holding the A/V device to the rear surface (such as incited examples casings).  Thus on the basis of the conflicting opinions of multiple examiners, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In response to this rejection, applicant must clarify the scope of this claim language. Mere assertion regarding applicant’s intent to invoke one of the conflicting interpretations is insufficient to overcome an indefiniteness rejection.

Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …, configured to [accomplish an intended result] …, that [has an intended use] …
Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general purpose processor” In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01.
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
 “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Component arrangements or rearrangements
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of integrating devices that perform electronic audio and video recording and transmission. Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 12-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160376004 to Claridge (“Claridge”) in view of US 20170025886 to Rohmer (“Rohmer”) and US 9819305 to Blick (“”Blick).

Regarding Claim 1:  “An audio/video (A/V) recording and communication doorbell (A/V doorbell) mounting and charging system, comprising:
a bracket having … a rear surface is flat for abutting a mounting surface of a structure; (Claridge teaches embodiments of a cradle 206 (which has the same structural properties as the claimed mounting bracket, having a substantively flat rear surface suitable for and actually mounted to a structure) and also a case 222 (which comprises structures of the claimed bracket also having a substantively flat rear surface and is specifically designed to be mounted on a structure such as the cradle of 206 to secure the device in place.  See Claridge Paragraph 54.  As illustrated in Claridge Fig. 2 (reproduced below), the bottom surfaces of either the cradle 206 or the bottom portion of the casing 222 read on the rear surface of this element.  Also note a similar embodiment as part of a wall-mounted bracket in Rohmer, Figs. 18 and statement of motivation below.

 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a front surface, opposite the rear surface, including a recessed receiving area sized and shaped to receive and couple with a rear surface of the A/V doorbell, 
an upper surface adjacent an upper edge of the receiving area, the upper surface including an upper recess,  (In Claridge Fig. 2, both the cradle 206 and the lower portion of the casing 222 have upper surfaces that can be characterized by having recesses for mating with other components.  Also note embodiments in Blick Figs. 1-2 of recesses specifically purposed for solar panels.  See statement of motivation below.)
left-side and right-side surfaces adjacent left-side and right-side edges, respectively, of the receiving area, the left-side and right-side surfaces including, respectively, a left-side recess and a right-side recess;  (In Claridge Fig. 2, both the cradle 206 and the lower portion of the casing 222 have left and right surfaces that can be characterized in the claimed manner by having recesses for mating with other components. Also note embodiments in Blick Figs. 1-2 of recesses specifically purposed for solar panels.  See statement of motivation below.)
an upper solar panel located within the upper recess;  (Note that a recess can simply be an encapsulation of the solar panel by the casing.  Claridge teaches a similar use of solar panels in Paragraph 117 and Fig. 8:  “UAV 800 may comprise solar panels 810 … the solar panels 810 may be mounted on the back plate 806, the cradle, and/or a case housing the computing device.”  Also note embodiments in Blick Figs. 1-2 of recesses specifically enclosing solar panels.  See statement of motivation below.)
a charging cable operatively connected to each of the upper solar panel, the leftside solar panel, and the right-side solar panel; … and a connector that mechanically and electrically couples the charging cable to the A/V doorbell when the A/V doorbell is mounted to the bracket.”   (Note an embodiment in Claridge, Paragraph 73:  “the computing device may be coupled to the UAV 300 such that it may receive electrical power from the UAV 300, such as, for example, via a USB or similar connection.”  See similarly in Rohmer, Paragraphs 7, 10, 13 and statement of motivation below.)
Claridge does not explicitly teach:  “at least one aperture, formed within the receiving area, sized and shaped to receive at least one screw for securing the bracket to the structure;”  Claridge teaches:  “The fastening mechanism may include, but is not limited to a screw, a bolt, a nut, a pin, a rubber band, and/or any other mechanism configured to secure a device.” in Paragraph 94.  This indicates that use of screws and thus apertures for receiving screws was obvious in the art as mechanisms to fasten devices or device components.
Rohmer teaches the above claim features in the context of a bracket for housing and mounting an A/V device such as smart phones and tablets.  See apertures for securing screws in Rohmer Figs. 18D and 19D.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Claridge to implement the above claimed features as cited in Rohmer, in order to implement an electronic device charging station for home/office use and mounting.  Rohmer, Paragraph 5.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding an embodiment directed to attaching multiple solar panels to multiple surfaces according to: “an upper solar panel located within the upper 
Claridge teaches attaching multiple solar panels where “the solar panels 810 may be mounted on the back plate 806, the cradle, and/or a case housing the computing device” which indicates that duplicate solar panels can be mounted to any surface of the structures corresponding to the claimed structures.  See Claridge, Paragraph 117 and Fig. 8. See statement of motivation above. 
However, Claridge does not illustrate a specific example where the solar panels are mounted in the claimed arrangement, and Rohmer is not directed to using solar pannels.
Blick teaches various solar panel arrangements in the context of connecting solar panels to a mounting bracket housing an electronic device: 
“a left-side solar panel located within the left-side recess; … a right-side solar panel located within the right-side recess.” (“At least one [such at two] tuned amorphous silicon solar panel or at least one dye sensitised solar cell panel may be front- mounted and may be disposed substantially vertically” corresponding to the functionality of the left and the right side panels.  See obviousness of arrangements that provide substantively similar functionality above. Blick, Column 2, lines 58-62.)
“an upper solar panel located within the upper recess; … a left-side solar panel located within the left-side recess;”( “At least one tuned amorphous silicon solar panel or at least one dye sensitised solar 
Thus according to Clardige and Blick, multiple solar panels can be mounted and arranged on the various surfaces treated above without modifying the device function in providing solar power to the mounted electronic device.  And since there is no evidence on the record that the claimed arrangement otherwise provides unexpected results, an example of a particular arrangement of components in the prior art does not distinguish over the prior art.  See bases of examining arrangements above.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Claridge and Rohmer to attach multiple solar panels to multiple surfaces in accordance with the claim language and as taught in Blick, in order to arrange solar batteries in a way that maximizes the degree to which the solar panels absorb incident light.  See Blick, Column 1, line 50 – Column 2, line 13.
Regarding Claim 2:  “The A/V doorbell mounting and charging system of Claim 1, wherein the receiving area includes at least one device-mounting screw to secure the A/V doorbell to the bracket.”   (Examiner notes apertures and securing screws in Rohmer Figs. 18D and 19D and the obviousness treatment in Claim 1.)
Regarding Claim 4:  “The A/V doorbell mounting and charging system of Claim 1, wherein the receiving area includes a connector recess that accommodates the connector of the charging cable.”  (Also note the electrical connection and its USB embodiments in Claridge, Paragraphs 43, 73, and 118, and 
Regarding Claim 5:  “The A/V doorbell mounting and charging system of Claim 1, wherein the connector of the charging cable comprises a micro-USB connector.”  (Claridge teaches “via a USB or similar connection” where micro-USB is a similar connection.  Therefore, “a micro-USB connector” in an obvious substitute for performing the identical function to the USB connectors of the prior art. See treatment of substitutes above.)
Regarding Claim 6:  “The A/V doorbell mounting and charging system of Claim 1, wherein the receiving area includes a receiving area recess that accommodates a protrusion on the rear surface of the A/V.”  (See embodiments in the cradle 206 and the bottom casing 222 in Clardige, Fig. 2. These correspond to the teaching of “mutually inter-engaging means” in Claim 12.)
Regarding Claim 7:  “The A/V doorbell mounting and charging system of Claim 6, wherein the protrusion comprises a reset button.”  (See protrusions that accommodate access to the device buttons in Claridge Fig. 6A and Paragraph 42.  Also note that Claridge indicates that device functionality can be accomplished by using different kinds of button implementation. Claridge, Paragraph 95. And, see an example of “a reset button” in Blick, Column 7, lines 5-8 and statement of motivation in Claim 1.)
  Regarding Claim 8:  “The A/V doorbell mounting and charging system of Claim 1, 
“wherein the receiving area includes an electrically conductive contact”  (See “he computing device may be coupled to the UAV 300 such that it 
Claridge does not teach “contact plate.”  Rohmer teaches: “many charging devices of this type are configured as an electrical power cord that has a set of electrical contacts disposed [contact plate] in a DC output plug that has a form factor configured to mate with a corresponding charging receptacle formed in the portable device.” in Rohmer, Paragraph 6.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to embody the teachings of a contact means in Claridge as the set of electrical contacts configured to mate with a corresponding charging receptacle as taught in Rohmer, in order to electrically connect the power source to the electronic device.  See Rohmer, Paragraphs 6, 9, 10.  
Regarding Claim 9:  “The A/V doorbell mounting and charging system of Claim 8, 
wherein the contact plate is coupled to at least one of a plurality of pins located on a rear surface of the A/V recording and communication device”  (Note a USB connection characterized by a plurality of contact pins in Claridge, Paragraph 73, and a more general treatment of contact plates in Claim 8. Also see See Rohmer, Paragraphs 6, 9, 10 as cited in Claim 8.)
to indicate to the A/V recording and communication device that electrical power is being received from the solar panels.  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this is directed to connecting the solar panels to the device 
Claim 12 is rejected for reasons stated for Claims 1 and 9, and because prior art teaches:  
“rear surface that is flat for abutting a mounting surface of a building”  (See wall-mounted brackets “for abutting a mounting surface of a building” in Rohmer, Figs. 18 and 19 and Paragraph 14.  See statement of motivation in Claim 1.)
“wherein the solar panels provide power to the A/V doorbell through the charging cable.”  (See treatment of this functionality in Claims 1 and 9.  In particular note that powering or charging the device is the purpose of adding the solar panels.  Claridgne, Paragraphs 117-118 and Blick, Column 2, lines 6-9.  See statement of motivation in Claim 1.)
Regarding Claim 13:  “The A/V doorbell mounting and charging system of Claim 12, wherein the mounting surface comprises one of a door and a wall of the building.”  (See wall-mounted brackets “for abutting a mounting surface of a building” in Rohmer, Figs. 18 and 19 and Paragraph 14.  See statement of motivation in Claim 1.)
Regarding Claim 14:  “The A/V doorbell mounting and charging system of Claim 13, wherein the structure comprises one of a residential building and a commercial building.”  (Note that the “structure” is not recited as limitation on the claimed mounting bracket, but rather as an intended use.  Cumulatively, prior art teaches:  “photovoltaic panels 21 can be removably attached to the roof or other exterior wall of the building structure”  Bolanos, Paragraphs 19, 5.)
Claim 15 is rejected for reasons stated in Claim 1.
Claim 16 is rejected for reasons stated in Claim 1.
Claim 17 is rejected for reasons stated in Claim 1.
Claim 18 is rejected for reasons stated for Claim 5.
Claim 19 is rejected for reasons stated for Claim 2.
Regarding Claim 21:  “The mounting bracket of claim 12, further comprising at least one aperture, formed within the recessed receiving area, sized and shaped to receive at least one screw for securing the mounting bracket to the building.”  (Examiner notes apertures and securing screws in Rohmer Figs. 18D and 19D and the obviousness treatment in Claim 1.)
Regarding Claim 22:  “Regarding Claim 21:  “The mounting bracket of claim 12, wherein the recessed receiving area includes at least one device-mounting screw to secure the A/V doorbell to the mounting bracket.”  (“The fastening mechanism may include, but is not limited to a screw, a bolt, a nut, a pin, a rubber band, and/or any other mechanism configured to secure a device.” in Paragraph 94.  Also note apertures and screws for securing the device to the mounting bracket and to the 
Claim 23 is rejected for reasons stated for Claim 8 in view of the Claim 12 rejection.
Claim 24 is rejected for reasons stated for Claim 9 in view of the Claim 12 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080123287 to Rossell (“Rossell”) as cited in previous Office Actions for teaching embodiments substantively similar to the embodiments cited in Claridge above.
US 20140090694 to Bolanos (“Bolanos”) for teaching the mounting of multiple solar panels for charging electronic devices.

Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483